 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8
     BERNARD LISCANO,                                   Case No. 1:18-cv-00431-BAM
 9
                    Plaintiff,
10                                                      AMENDED ORDER TO SHOW CAUSE
             v.                                         WHY THIS ACTION SHOULD NOT BE
11                                                      DISMISSED FOR FAILURE TO OBEY A
     COMMISSIONER OF SOCIAL SECURITY,                   COURT ORDER AND FOR FAILURE TO
12                                                      PROSECUTE
                    Defendant.
13
                                                        RESPONSE DUE August 16, 2019
14

15          On March 29, 2018, Plaintiff Bernard Liscano filed a complaint seeking review of the

16 Commissioner of Social Security’s denial of his social security benefits. (Doc. No. 1.) On April

17 25, 2018, this Court entered a scheduling order in this action. (Doc. No. 7.) Pursuant to the

18 Court’s scheduling order, Plaintiff is required to prosecute this action by either seeking voluntary

19 remand or filing a dispositive motion within 95 days from the date of service of the administrative
20 record by Defendant. Plaintiff was warned that failure to comply may result in dismissal of this

21 action for lack of prosecution and failure to comply with court rules and orders. See Local Rule

22 110.

23          The administrative record was filed and served on September 6, 2018. (Doc. No. 11.)

24 Plaintiff’s opening brief was therefore due no later than December 10, 2018. However, Plaintiff

25 had not filed his opening brief, and, on January 29, 2019, the Court issued an order to show cause

26 why this action should not be dismissed for failure to comply with the Court’s order and failure
27 to prosecute this action. (Doc. No. 13.) On February 12, 2019, Plaintiff filed a motion seeking

28 a sixty (60) day extension of time to respond to the Court’s order to show cause. (Doc. No. 14.)


                                                    1
 1 Plaintiff explained that he was not aware that the administrative record had been filed and he was

 2 in the process of seeking legal advice. As the motion appeared to explain why Plaintiff failed to

 3 timely file his opening brief, on February 14, 2019, the order to show cause was discharged and

 4 Plaintiff was ordered to file his opening brief within sixty (60) days of service of the Court’s

 5 order. (Doc. No. 17)

 6              On April 15, 2019, Plaintiff filed a motion requesting a further sixty-day extension of

 7 time to file his opening brief. (Doc. No. 19.) According to the motion, Plaintiff had been unable

 8 to locate an attorney to take his case and he was waiting for an opening with a paralegal agency

 9 to assist him in preparing his opening brief. (Id.) Plaintiff further stated that counsel for the

10 Commissioner verbally agreed to a two-month extension of time for Plaintiff to file his opening

11 brief. (Id.) Accordingly, on April 21, 2018, the Court granted Plaintiff’s motion for an extension

12 of time to file his opening brief. (Doc. No. 21.) Plaintiff was ordered to file his opening brief

13 within sixty (60) days of service of the Court’s order. (Id.) On April 19, 2019, Plaintiff was

14 served by mail with a copy of the Court’s order. To date, Plaintiff has not filed his opening brief.1

15              Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE why this action should

16 not be dismissed for Plaintiff’s failure to comply with the Court’s orders and Plaintiff’s failure

17 to prosecute this action. Plaintiff shall file a written response to this order to show cause no later

18 than August 16, 2019. Plaintiff may also comply with this order by filing his opening brief.

19              Plaintiff is forewarned that failure to respond to this order will result in the

20 dismissal of this action for failure to obey a court order and failure to prosecute.
   IT IS SO ORDERED.
21

22        Dated:      July 23, 2019                                      /s/ Barbara      A. McAuliffe                _
                                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26
      1
          On July 8, 2018, the Court issued an order to show cause why this action should not be dismissed due to
27 Plaintiff’s failure to file his opening brief. (Doc. No. 22.) Plaintiff was required to file a written response by July
      24, 2019. (Id.) However, it appears that Plaintiff was not served with a copy of the Court’s July 8, 2019 order.
28 The Court accordingly issues this amended order to allow Plaintiff a further opportunity to respond.


                                                               2
